Citation Nr: 0931752	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-08 764	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for the period prior to April 13, 2009; and in 
excess of 50 percent disabling for the period beginning April 
13, 2009 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.

In a July 2009 rating decision, the RO increased the rating 
for the Veteran's service-connected PTSD from 30 percent 
disabling to 50 percent disabling, effective from April 13, 
2009.  Because the increase in the rating of the Veteran's 
PTSD disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 13, 2009 the Veteran's PTSD manifested by 
depressed mood, anxiety, suspiciousness, panic, and chronic 
sleep impairment.

2.  Since April 13, 2009 the Veteran's PTSD has manifested 
through reduced occupational productivity, disturbances of 
motivation and mood, difficulty with work relationships, and 
chronic sleep impairment.


CONCLUSION OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
PTSD, prior to April 13, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Codes 9411 (2008).

2.  The criteria for a disability evaluation in excess of 50 
percent for the Veteran's service-connected PTSD, since April 
13, 2009, have not been met.  38 U.S.C.A.   §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Codes 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was sent a notice letter in June 2004.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  The Veteran is challenging 
the initial rating assigned following the grant of service 
connection for PTSD.  Therefore, no further statutory notice 
is needed and any default in the notice is obviously 
nonprejudicial.  See also Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA assisted the Veteran in obtaining 
Vet Center records and the Veteran was afforded two VA 
Compensation and Pension (C&P) examinations for PTSD in 
August 2004 and April 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for PTSD in the 
currently appealed October 2004 RO decision.  A 30 percent 
rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides for rating of mental disorders.  
The Veteran's rating was increased to 50 percent effective 
April 13, 2009, in a July 2009 rating decision by the Appeals 
Management Center.  The Veteran appeals these ratings and 
contends that his disability is more severe than contemplated 
by his current schedule of ratings.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130, provides the 
following ratings for psychiatric disabilities.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

In a Vet Center information form received by VA in August 
2004, the Veteran indicated that he felt he continued to stay 
in Vietnam and thinks about it everyday.  He reported severe 
sleep disruption including nightmares that wake him in the 
middle of the night.  The examiner noted that the Veteran 
appeared unkempt, anxious, and tense; but was of average 
intelligence, had appropriate speech, was oriented, had 
normal memory function, and fair judgment; his affect was 
appropriate.  The Veteran reported having no delusions or 
hallucinations, nor homicidal or suicidal thoughts.

The examiner noted that the Veteran had a normal upbringing 
without abuse.  The Veteran was above average in school and 
was a good athlete.  He attended one year of college before 
enlisting in the military.

The Veteran reported that as a result of his military service 
he tends to isolate himself from family members.  He reported 
a fairly stable marriage of 30 years.  The Veteran worked in 
the timber industry and got along pretty well with coworkers 
and supervisors and took pride in his work.  He tended to 
work alone which made his job easier.  He reported having 
several acquaintances but few close friends.

In August 2004 the Veteran was afforded a C&P examination.  
The Veteran reported that for many years he had suffered from 
intrusive recollections regarding Vietnam combat as well as 
nightmares.  He avoided conversations, people, places, and 
events which reminded him of Vietnam.  The examiner reported 
that the Veteran appeared for the examination on time in 
clean, casual clothing and was well groomed.  The Veteran 
appeared stern, serious, and mildly irritable.  He did not 
have signs of psychosis.  The Veteran's thought processes 
were clear, logical, and sequential.  He denied suicidal and 
homicidal ideation.  When questioned about Vietnam the 
Veteran became anxious, his voice trembled, and he became 
hypervigilant.

The Veteran's wife complained that he is emotionally distant 
and frequently irritable.  The Veteran had been at the same 
company for over twenty years.  He got along well on the job 
and suggested that others know to leave him to work alone.  
He gets along well with his boss but is known to lose his 
temper if unjustly criticized.  

The Veteran lives on two and half acres and enjoys hunting in 
the fall.  The Veteran reported mowing his two and half acre 
lawn and driving independently.  He stated he goes to Las 
Vegas every year.  The Veteran does not take any medications 
and has not been psychiatrically hospitalized.

The Veteran reported sleeping poorly since returning from 
Vietnam.  He stated he feels like an outsider and is 
hypervigilant.  He complained of poor concentration.  He 
reported that he suffers emotional and physiologic reactivity 
to triggers which remind him of Vietnam combat including 
packing for work each day which can trigger memories of 
Vietnam.  He explained that he tries not to think about 
Vietnam but when a memory is triggered it can plague him for 
several days at a time.  He reported having nightmares about 
once every six months in which he relives combat.  He avoids 
books and television which might remind him of combat.  

The examiner diagnosed the Veteran with PTSD which is mild 
and chronic.  He gave a GAF score of 61 due to PTSD and 60 
overall.  He stated that the Veteran was capable of handling 
benefit funds independently if granted.

The Veteran's wife submitted a statement in March 2009 
detailing her interactions with the Veteran.  She stated that 
she cannot celebrate the Fourth of July, her favorite 
holiday, with the Veteran because the noise bothers him.  She 
also states that she usually travels alone because the 
Veteran is irritable and when they travel together she has to 
drive because he becomes agitated with other drivers.  She 
also stated that he regularly has nightmares which have 
caused her to sleep in another room.  She stated that the 
nightmares have gotten worse since the Iraq war started.  

She also states that she has witnessed the Veteran talking to 
himself and been told by neighbors when they observed the 
same behavior.  The Veteran was not able to cope well when 
his wife had open heart surgeries and only visited her for a 
very short time in the hospital.  She stated that the Veteran 
had some trouble at work and was told he would either have to 
take early retirement or be fired, and the Veteran chose to 
take an early retirement which limited their household 
income.

The Veteran was afforded a second C&P examination in April 
2009.  The Veteran reported that he had been laid off in 
November and felt like it was the end of the road.  The 
Veteran was hesitant to discuss his experience in Vietnam.  
He stated that he felt that he would be killed at any minute 
while there.  The examiner noted that the Veteran was on the 
verge of being very distraught during the interview and the 
Veteran stated that it would take him several days to settle 
down after the interview.

The Veteran reported working steadily for about 38 years.  He 
said he drank a lot of beer but that it did not cause a 
problem between him and his wife or with work.  He stated 
that beer calmed him down.  He stated that he attended a 
Veterans group meeting several years ago, but that it 
aggravated his PTSD symptoms.  

The examiner noted that the Veteran maintained good hygiene, 
nutrition, and physical stamina.  The Veteran made good eye 
contact and was very cooperative throughout the interview.  
The Veteran appeared tense but maintained good composure.  
The Veteran did not show humor or laughter.  The Veteran said 
he had slept poorly since Vietnam because he got used to 
sleeping for only short periods.

The Veteran complained of occasional nightmares and described 
long term suicidal thinking stating he knew how he would do 
it.  He attributed these feelings to an ongoing sense of 
distress and stated that he felt like he should be back in 
Vietnam.  Mowing the grass in the spring reminded the Veteran 
of blood and sweat in Vietnam, as did burning metal.  He 
stated that in restaurants he sits in a position to see what 
is in front of him and identifies an escape route.  

The examiner diagnosed the Veteran with chronic, moderately 
severe PTSD with a GAF of 45.  The examiner was of the 
opinion that the Veteran used psychological mechanisms of 
suppression and repression to avoid distress.  The examiner 
observed that the Veteran found satisfaction in work and 
completing tasks.  Most notable in the interview was the 
presence of subjective distress that had apparently been 
ongoing ever since the Veteran's experiences in Vietnam.  The 
Veteran's level of stress placed him in the serious stratum 
for GAF scores.  The examiner did not feel the Veteran was at 
risk for suicide.  The Veteran appeared to experience more 
distress since he stopped working.

In light of the evidence the Veteran is not entitled to an 
initial rating in excess of 30 percent disabling for the 
period prior to April 13, 2009; and in excess of 50 percent 
disabling for the period beginning April 13, 2009 for PTSD.  
The Veteran's disability is adequately represented by the 
current rating scheme.  

Prior to April 19, 2009, there is no evidence indicating the 
Veteran is entitled to a rating in excess of 30 percent.  
Prior to this date, the Veteran's disability manifested by 
severe sleep disruption and nightmares, anxious and tense 
mood, and feelings he should not have returned from Vietnam.  
The Veteran reported isolating himself from family, though he 
had a successful 30 year marriage and got along fairly well 
with bosses and coworkers since he mostly worked alone.  The 
Veteran also avoided talking about Vietnam and things that 
reminded him of his time there.  The Veteran was able to take 
care of himself and his property and enjoyed an annual 
vacation.  He was assigned a GAF score of 60 or 61 indicating 
moderate PTSD symptoms.  These symptoms most approximately 
resemble the 30 percent criteria.  

To obtain a 50 percent rating, the Veteran must demonstrate 
occupational and social impairment with reduced reliability 
and productivity, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  There is no indication prior to April 13, 
2009 that the Veteran had reduced productivity at work or 
impaired judgment.  While he occasionally would isolate 
himself from family and friends, he did not have motivational 
disturbances or difficulty maintaining relationships, as 
evidenced by his long marriage.  As the Veteran does not meet 
the criteria for a 50 percent rating, his claim for a  higher 
rating prior to April 13, 2009 is denied.

For the period beginning April 19, 2009, the Veteran's 
disability most approximately resembles the 50 percent rating 
criteria.  During this period the Veteran's disability 
manifests by irritability and nightmares.  The Veteran rarely 
travels with his wife and when he does she must do most of 
the driving because he becomes agitated.  The Veteran often 
talks to himself and has difficulty coping during stressful 
situations.  The Veteran's work life was affected and he was 
asked to take an early retirement.  Not working seemed to 
affect his motivation and left him feeling useless.  The 
Veteran's appearance is neat and appropriate.  The Veteran 
still complains of nightmares which have worsened since the 
beginning of the Iraq war causing his wife to sleep in a 
separate room.  The Veteran admitted long term suicidal 
ideation, but was not seen as at risk for following through.  
He was given a GAF score of 45 and diagnosed with moderately 
severe PTSD.  These symptoms most approximately resemble a 50 
percent rating.   

To obtain a 70 percent rating the Veteran must manifest 
occupational and social impairments including work, school, 
family relations, judgment, thinking, and mood due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, obscure or irrelevant 
panic or depression affecting the Veteran's ability to 
function independently, impaired impulse control and 
violence, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, and an 
inability to maintain effective relationships.  

While the Veteran has a demonstrated difficulty with adapting 
to stressful circumstances and thoughts of suicide, his 
overall ability to function independently and his maintenance 
of long term relationships make a 50 percent rating more 
appropriate than a 70 percent rating.  The Veteran's PTSD has 
not affected his personal appearance; he does not have 
obsessional rituals which interfere with his routine.  While 
he has been observed talking to himself there is no 
indication that his attempts to communicate with other people 
are illogical or otherwise irrelevant.  He does not have a 
tendency to react violently to situations although he can 
lose his temper in stressful situations such as traffic.  As 
the Veteran does not meet the criteria for a 70 percent 
rating for the period beginning April 13, 2009, his claim for 
a higher rating for this period is denied.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's PTSD reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis, and indeed, 
neither the Veteran nor his representative have identified 
any exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial rating in excess of 30 percent 
disabling for the period prior to April 13, 2009; and in 
excess of 50 percent disabling for the period beginning April 
13, 2009 for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


